Exhibit 99.1 Independence Realty Trust Announces Fourth Quarter and Fiscal 2015 Financial Results PHILADELPHIA, PA — February 18, 2016 — Independence Realty Trust, Inc. (“IRT”) (NYSE MKT: IRT) today announced its fourth quarter and fiscal 2015 financial results.All per share results are reported on a diluted basis. Results for the Quarter · Core Funds from Operations (“CFFO”) per share increased 29% to $0.22 for the quarter ended December 31, 2015 from $0.17 for the quarter ended December 31, 2014. · Earnings per share (“EPS”) was $0.09 for the quarter ended December 31, 2015 as compared to $0.01 for the quarter ended December 31, 2014. · Earnings before interest, taxes, depreciation and amortization and before acquisition expenses (“Adjusted EBITDA”), increased 156% to $19.7 million for the quarter ended December 31, 2015 from $7.7 million for the quarter ended December 31, 2014. · On December 22, 2015, IRT sold a 320 unit apartment property located in Tucson, Arizona for $33.6 million.IRT received net cash proceeds of approximately $14.2 million, after transaction costs and full repayment of the debt underlying the property. Results for the Year · CFFO per share increased 14% to $0.80 for the year ended December 31, 2015 from $0.70 for the year ended December 31, 2014. · EPS was $0.78 for the year ended December 31, 2015 as compared to $0.14 for the year-ended December 31, 2014. · Adjusted EBITDA increased 126% to $51.8 million for the year ended December 31, 2015 from $22.9 million for the year ended December 31, 2014. · On September 17, 2015, IRT completed the acquisition of Trade Street Residential, Inc. (“TSRE”) adding nineteen properties or 4,989 units to its portfolio. Scott Schaeffer, IRT’s Chairman and CEO said, “In 2015, we took a dramatic step forward towards our goal of becoming a leading owner of apartment communities in non-gateway markets through the acquisition of Trade Street Residential. During that year, IRT grew its total number of units 56% and its total gross assets increased 100% to $1.4 billion. In 2016, we remain focused on maximizing the operating performance of the portfolio through revenue increases and managing expenses lower while selling non-core assets to reduce leverage.” Same-Store Property Operating Results Fourth Quarter 2015 Compared to Fourth Quarter 2014(1) Year Ended 12/31/15 Compared to Year Ended 12/31/14(2) Rental income 4.5% increase 5.2% increase Total revenues 5.2% increase 5.9% increase Property level operating expenses 4.2% increase 4.3% increase Net operating income (“NOI”) 6.1% increase 7.5% increase Portfolio average occupancy 92.9%, or a 0.4% increase 94.0%, or a 0.1% decrease Portfolio average rental rate 4.2% increase to $823 5.5% increase to $809 NOI Margin 0.4% increase to 52.0% 0.8% increase to 49.9% Same store portfolio for the three months ended December 31, 2015 and 2014 includes 21 properties which represents 6,150 apartment units. Same store portfolio for the year ended December 31, 2015 and 2014 includes 9 properties which represents 2,470 apartment units. Capital Expenditures For the three months ended December 31, 2015, our recurring capital expenditures for the total portfolio was $1.6 million, or $118 per unit. For the year ended December 31, 2015, our recurring capital expenditures for the total portfolio was $5.1 million, or $472 per unit. 2uidance IRT estimates that its 2016 full year CFFO per diluted share will be in a range of $0.82-$0.88 per common share.A reconciliation of IRT's projected net income (loss) allocable to common shares to its projected CFFO, a non-GAAP financial measure, is included below. Also included below are the primary assumptions underlying this estimate. See Schedule II to this release for further information regarding how IRT calculates CFFO and Schedule V to this release for management’s definition and rationale for the usefulness of CFFO. 2016 Full Year CFFO Guidance (1) Low High Net income (loss) available to common shares - Adjustments: Depreciation and amortization - Gains on asset sales - Share base compensation - Amortization of deferred financing fees - CORE FFO per diluted share allocated to common shareholders - This guidance, including the underlying assumptions, constitutes forward-looking information.Actual full 2016 CFFO could vary significantly from the projections presented.Our estimate is based on the following key operating assumptions: - For 2016, a same store pool of 26 properties totaling 7,755 units. - Same store NOI growth of 4.5% to 5.5%, driven by revenue growth of 4% to 5% and property operating expense growth of 2% to 3%. - The portfolio of properties acquired from TSRE, which is not included in the same store pool, experiences NOI growth of 6% to 7%, driven by revenue growth of 4% to 5% and an improved operating margin of 56%, up from 54% in 2015. The improved operating margin is driven through reduced operating expenses for property insurance. - No property acquisitions in 2016. - Completion of the sale of Cumberland Glen in February 2016 for $18 million, the sale of Belle Creek in March 2016 for $23 million and the sale of Tresa at Arrowhead in April 2016 for $47 million.Assume substantially all net proceeds from the sales of these assets are used to repay the KeyBank interim facility. - General and administrative expenses of approximately $1.25 million to $1.75 million. Selected Financial Information See Schedule I to this Release for selected financial information for IRT. Trade Street Acquisition On September 17, 2015, IRT completed the acquisition of TSRE adding nineteen high-quality properties with 4,989 units to its portfolio.As a result of the acquisition, each outstanding share of TSRE common stock was automatically converted into (a) $3.80 in cash and (b) 0.4108 shares of IRT common stock. In connection with the acquisition, IRT paid approximately $139.8 million in cash and issued approximately 15.1 million shares of common stock to former TSRE stockholders. On a fully diluted basis following the closing of the merger, legacy IRT stockholders owned approximately 68% of the combined company, and former TSRE stockholders owned approximately 32% of the combined company. In addition, in connection with the merger, the holder of all TSRE operating partnership common units not held by TSRE contributed those units to IRT’s operating partnership in exchange for approximately 1.9 million IRT operating partnership common units exchangeable for a like number of shares of IRT common stock. Non-GAAP Financial Measures and Definitions IRT discloses the following non-GAAP financial measures in this release: funds from operations (“FFO”), CFFO, Adjusted EBITDA and NOI.A reconciliation of IRT’s reported net income (loss)to its FFO and CFFO is included as ScheduleII to this release. A reconciliation of IRT’s same store NOI to its reported net income (loss)is included as ScheduleIII to this release. A reconciliation of IRT’s Adjusted EBITDA, to net income (loss)is included as ScheduleIV to this release. See Schedule V to this release for management’s respective definitions and rationales for the usefulness of each of these non-GAAP financial measures and other definitions used in this release. Distributions On January 14, 2016, IRT’s Board of Directors declared monthly cash dividends for the first quarter of 2016 on IRT’s shares of common stock in the amount of $0.06 per share per month. The monthly dividends total $0.18 per share for the first quarter.The month for which each dividend was declared is set forth below, with the relevant amount per share, record date and payment date set forth opposite the month: Month Amount Record Date Payment Date January 2016 $0.06 01/29/2016 02/16/2016 February 2016 $0.06 02/29/2016 03/15/2016 March 2016 $0.06 03/31/2016 04/15/2016 Conference Call All interested parties can listen to the live conference call webcast at 9:00 AM ET on Thursday, February 18, 2016 from the investor relations section of the IRT website at www.irtreit.com or by dialing 1.877.787.3988, access code 38518766.For those who are not available to listen to the live call, the replay will be available shortly following the live call on IRT’s website and telephonically until Thursday, February 25, 2016, by dialing 855.859.2056, access code 38518766. Supplemental Information IRT produces supplemental information that includes details regarding the performance of the portfolio, financial information, non-GAAP financial measures, same-store information and other useful information for investors.The supplemental information is available via the Company's website, www.irtreit.com, through the "Investor Relations" section. About Independence Realty Trust, Inc. Independence Realty Trust, Inc. (NYSE MKT: IRT) is a real estate investment trust that seeks to own well-located apartment properties in geographic submarkets that it believes support strong occupancy and the potential for growth in rental rates.IRT seeks to provide stockholders with attractive risk-adjusted returns, with an emphasis on distributions and capital appreciation. IRT is externally advised by a wholly-owned subsidiary of RAIT Financial Trust (NYSE: RAS).
